EXHIBIT 5.1 OPINION OF LATHAM & WATKINS LLP [Latham & Watkins Letterhead] January 7, 2010 Geron Corporation 230 Constitution Drive Menlo Park, CA 94025 Re: REGISTRATION OF 228,, $0., OF GERON CORPORATION, PURSUANT TO A REGISTRATION STATEMENT ON FORM S-3 Ladies and Gentlemen: We have acted as special counsel to Geron Corporation, a Delaware corporation (the “Company”), in connection with the registration for resale of an aggregate of 228,098 shares of common stock, $0.001 par value per share (the “Shares”), of which (i) 133,357 Shares are issued to MPI Research, Inc., a Michigan corporation (“MPI”), pursuant to the Common Stock Purchase Agreement dated as of January 4, 2010, by and between the Company and MPI, and (ii) 94,741 Shares are issued to Exponent, Inc., a Delaware corporation (“Exponent”), pursuant to the Common Stock Purchase Agreement dated as of January 4, 2010, by and between the Company and Exponent.
